Citation Nr: 0318240	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for calcified granuloma 
of the lung.  

2.  Entitlement to service connection for sporadic hematuria.  

3.  Entitlement to service connection for cardiac arrhythmia.  

4.  Entitlement to service connection for hearing loss, 
cerumen of the ears.  

5.  Entitlement to service connection for internal 
derangement of the knees.  

6.  Entitlement to service connection for right rotator cuff 
dysfunction.  

7.  Entitlement to service connection for high cholesterol.  

8.  Entitlement to service connection for floater in the 
eyes.   




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1975 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran also appealed the August 
2001 rating decision with respect to the denial of service 
connection for a fractured right ankle.  However, the RO 
resolved that issue in the veteran's favor in a June 2002 
rating decision.  Therefore, the matter is not currently 
before the Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  Among other things, the VCAA expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board acknowledges that because the veteran submitted his 
claim for benefits prior to discharge, notice to the veteran 
at that time as to the types of evidence needed to 
substantiate his claim and the respective responsibilities of 
each party to obtain that evidence might not have appeared 
necessary as a practical matter.  However, because the claim 
was submitted in April 2001, after the effective date of the 
VCAA, its notice requirements must be satisfied.  In 
addition, the Board notes that it is currently more than two 
years after the veteran's separation from service, such that 
additional evidence, to include private or VA treatment 
records, might now be available.  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
afford the applicable opportunity to 
respond.  If additional evidence or 
information is secured following this 
notice, the RO should readjudicate the 
issues on appeal as indicated.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable time for 
response.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

